 

Exhibit 10.1

FIRST AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

This First Amendment to Revolving Credit, Term Loan and Security Agreement (this
"First Amendment") is dated this 12th day of May, 2017, by and among UNIVERSAL
STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation ("Universal"), DUNKIRK
SPECIALTY STEEL, LLC, a Delaware limited liability company ("Dunkirk"), NORTH
JACKSON SPECIALTY STEEL, LLC, a Delaware limited liability company ("North
Jackson") (Universal, Dunkirk, North Jackson are collectively, the "Borrowers",
and each a "Borrower"), the LENDERS party hereto, and PNC BANK, NATIONAL
ASSOCIATION ("PNC"), in its capacity as administrative agent for the Lenders
(hereinafter referred to in such capacity as the "Administrative Agent").

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors party thereto, the Lenders, the
Administrative Agent, PNC and BANK OF AMERICA, N.A., as co-collateral agents for
Lenders entered into that certain Revolving Credit, Term Loan and Security
Agreement, dated as of January 21, 2016 (as amended, modified, supplemented,
extended, renewed or restated from time to time, the "Credit Agreement"); and

WHEREAS, the Borrowers desire to amend certain provisions of the Credit
Agreement, and the Lenders and the Administrative Agent agree to permit such
amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1.All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement unless the
context herein clearly indicates otherwise.

2.Section 1.2 of the Credit Agreement is hereby amended by deleting the
following definition in its entirety and inserting in its stead the following:

"Availability Block" shall mean Six Million Five Hundred Thousand and 00/100
Dollars ($6,500,000.00). Upon completion and acceptance by the Co-Collateral
Agents of an equipment or Real Property Collateral appraisal in accordance with
Section 4.7, the Co-Collateral Agents shall have the right, in their sole
discretion upon written notice to the Borrowing Agent, to increase the
Availability Block by the positive difference, if any, between (A) One Million
Five Hundred Thousand and 00/100 Dollars ($1,500,000.00), minus (B) the
difference between (x) the sum of (i) eighty-five percent (85%) of the net
orderly liquidation value of

 

--------------------------------------------------------------------------------

 

the equipment, (ii) fifty percent (50%) of the fair market value of the Real
Property Collateral, and (iii) the then current Availability Block, minus (y)
the then current outstanding principal balance of the Term Loan.

3.A new Section 6.14 is hereby added to the Credit Agreement, immediately
following Section 6.13:

6.14Flood Insurance

Notwithstanding anything to the contrary set forth herein, no Loan Party or any
Agent shall enter into any Mortgage in respect of any real property acquired by
any Loan Party after the Closing Date that is located in a “special flood hazard
area” until the date that is forty-five (45) days after the Administrative Agent
has delivered to the Lenders the following documents in respect of such real
property: (i) a completed flood hazard determination from a third party vendor;
(ii) if such real property is located in a “special flood hazard area”, (A) a
notification to the applicable Loan Parties of that fact and (if applicable)
notification to the applicable Loan Parties that flood insurance coverage is not
available and (B) evidence of the receipt by the applicable Loan Parties of such
notice; and (iii) if required by applicable Flood Laws, evidence of required
flood insurance with respect to which flood insurance has been made available
under applicable Flood Laws; provided that any such Mortgage may be entered into
prior to such period expiring if the Administrative Agent shall have received
confirmation from each Lender that such Lender has completed any necessary flood
insurance due diligence to its reasonable satisfaction.

4.Section 16.2 of the Credit Agreement is hereby amended by adding the following
new clause (g) to the end thereof, immediately following clause (f):

(g) Notwithstanding anything to the contrary contained in the foregoing or
otherwise in this Agreement, any increase, extension or renewal of any Advances
or any related commitment hereunder shall be subject to flood insurance due
diligence and flood insurance compliance reasonably satisfactory to all Lenders.

- 2 -

--------------------------------------------------------------------------------

 

5.The provisions of Sections 2 through 4 of this First Amendment shall not
become effective until the Administrative Agent shall have received:

(a) this First Amendment, duly executed by the Borrowers, the Lenders and the
Administrative Agent;

(b) payment of all fees and expenses owed to the Administrative Agent, and the
Administrative Agent's counsel in connection with this First Amendment and the
Credit Agreement; and

(c) such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.

6.Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, and except any
such representations or warranties made as of a specific date or time, which
shall have been true and correct in all material respects as of such date or
time.

7.Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which secured the Obligations immediately prior to the
entering into of this First Amendment, continues to secure the Obligations.

8.Each Loan Party represents and warrants to each Agent and each of the Lenders
as follows: (i) such Loan Party has the full power to enter into, execute,
deliver and carry out this First Amendment and all such actions have been duly
authorized by all necessary proceedings on its part, (ii) neither the execution
and delivery of this First Amendment by such Loan Party nor the consummation of
the transactions herein contemplated or compliance with the terms and provisions
hereof by any of them will conflict with, constitute a default under or result
in any breach of (a) such Loan Party's Organizational Documents or (b) any Law
or any Material Contract or instrument or order, writ, judgment, injunction or
decree to which such Loan Party is a party or by which it is bound or to which
it is subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of such
Loan Party, and (iii) this First Amendment has been duly and validly executed
and delivered by such Loan Party and constitutes the legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except to the extent that enforceability of this First Amendment
may be limited by any applicable bankruptcy, insolvency, moratorium or similar
laws affecting creditors' rights generally.

9.Each Loan Party represents and warrants that (i) no Default or Event of
Default exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this First Amendment or the performance or observance
of any provision hereof or any transaction completed hereby, and (ii) the
schedules attached to and made a part of the Credit Agreement, are true and
correct in all material respects as of the date hereof, except as such schedules
may have heretofore been amended or modified in writing in accordance with the
Credit Agreement or pursuant to this First Amendment.

- 3 -

--------------------------------------------------------------------------------

 

10.Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

11.The agreements contained in this First Amendment are limited to the specific
agreements made herein.  Except as expressly set forth herein, this First
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents or the
Lenders under the Credit Agreement or any Other Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any Other Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect.  Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any Other Document in similar or different circumstances. 
This First Amendment shall apply and be effective only with respect to the
provisions of the Credit Agreement specifically referred to herein.  This First
Amendment amends the Credit Agreement and is not a novation thereof.  Nothing
expressed or implied in this First Amendment or any other document contemplated
hereby shall be construed as a release or other discharge of any Borrower or any
Guarantor under the Credit Agreement or any Other Document from any of its
obligations and liabilities thereunder.

12.This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.  Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

13.This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof.  Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or relating to this First Amendment.

[INTENTIONALLY LEFT BLANK]

 

- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this First Amendment on the
day and year first above written.

 

BORROWERS:

WITNESS:

 

   /s/ Paul A. McGrath_______

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

By:   /s/ Ross C. Wilkin________(SEAL)

Name:Ross C. Wilkin

Title: VP Finance, CFO & Treasurer

 

WITNESS:

 

   /s/ Paul A. McGrath_______

DUNKIRK SPECIALTY STEEL, LLC

By:   /s/ Ross C. Wilkin_________(SEAL)

Name:Ross C. Wilkin

Title:Executive Officer

 

WITNESS:

 

   /s/ Paul A. McGrath_______

NORTH JACKSON SPECIALTY STEEL, LLC

By:   /s/ Ross C. Wilkin________ (SEAL)

Name:Ross C. Wilkin

Title:Treasurer

 

 



 

--------------------------------------------------------------------------------

 

 

AGENT AND LENDERS:

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

 

By:__/s/ David B.Thayer_______________

Name:David B. Thayer

Title:Vice President

 




 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:   /s/ Christy Bowen________________

Name:Christy Bowen

Title:Vice President

 

 

 